Exhibit 10.1

IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

THIRD AMENDMENT

TO REVOLVING NOTE

THIS THIRD AMENDMENT TO REVOLVING NOTE (“Third Amendment”) is made as of
March 10, 2008, by and among EFJ, Inc., a Delaware corporation, E. F. Johnson
Company, a Minnesota corporation, Transcrypt International, Inc., a Delaware
corporation, and 3e Technologies International, Inc., a Maryland corporation
(jointly and severally, the “Borrower”) and Bank of America, N.A., a national
banking association (the “Lender”).

RECITALS

 

A. Borrower is obligated to Lender with respect to that certain Revolving Note
dated as of November 15, 2002, as modified by that certain First Amendment to
Revolving Note dated as of September 13, 2004, and as further modified by that
certain Second Amendment to Revolving Note dated as of July 11, 2006, made
payable by Lender to Borrower in the maximum principal amount of Fifteen Million
and 00/100 Dollars ($15,000,000.00)(the “Revolving Note”).

 

B. The Revolving Note evidences the Borrower’s obligations to repay advances of
principal made by the Lender under a Revolving Line of Credit Loan Agreement and
Security Agreement, dated as of November 15, 2002, as amended by that certain
First Amendment to Revolving Line of Credit Loan Agreement and Security
Agreement dated as of September 13, 2004, and as further amended by that certain
Second Amendment to Revolving Line of Credit Loan Agreement and Security
Agreement dated as of July 11, 2006, and as further amended by that certain
Third Amendment to Revolving Line of Credit Loan Agreement, Term Loan Agreement
and Security Agreement dated as of March 7, 2007. (the “Original Loan
Agreement”). The Revolving Note is governed, in part, by certain provisions of
the Original Loan Agreement.

 

C. The Original Loan Agreement has been further amended by that certain Fourth
Amendment to Revolving Line of Credit Loan Agreement, Term Loan Agreement and
Security between Borrower and Lender, of even date herewith (the Original Loan
Agreement, as so modified, being referred to hereafter as the “Loan Agreement”)
to, among other things, (1) to provide for the waiver of certain financial
covenants as they apply for Borrower’s fiscal quarter ending December 31, 2007,
(2) to amend certain existing financial covenants and to add two additional
financial covenants, (3) to revise the interest rate in effect for principal
amounts advanced under the Revolving Note, and (4) for certain other purposes,
as more fully set forth therein.

 

D. Borrower and Lender desire to amend the Revolving Note to, among other
things, revise the interest rate in effect under the Revolving Note.

 

1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms used in this Third Amendment but not
defined herein have the meanings ascribed to them in the Revolving Note.

 

2. Interest. Section 1 of the Note entitled “Interest” is hereby deleted in its
entirety and restated as follows:

 

  “1. Interest. Commencing as of the date hereof, interest on the principal
balance outstanding from time to time shall accrue at a fluctuating annual rate
equal to the “LIBOR-Based Rate” (as hereinafter defined). The LIBOR-Based Rate
is equal to the “LIBOR Rate” (as hereinafter defined) in effect from time to
time plus the applicable “LIBOR Margin” (as defined below). The “LIBOR Rate”
means the interest rate determined by the following formula, rounded upward to
the nearest 1/100 of one percent.

 

  LIBOR  Rate =     London Inter-Bank Offered Rate

                             (1.0 - Reserve Percentage)

“London Inter-Bank Offered Rate” means the average per annum interest rate at
which U.S. dollar deposits would be offered for an “Interest Period” of one (1)
month by major banks in the London inter-bank market, as shown on the Telerate
Page 3750 (or any successor page) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the Interest Period. If such
rate does not appear on the Telerate Page 3750 (or any successor page), the rate
for that Interest Period will be determined by such alternate method as
reasonably selected by Lender. A “London Banking Day” is a day on which Lender’s
London Banking Center is open for business and dealing in offshore dollars.
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages. The
first day of the Interest Period must be a day other than a Saturday, or a
Sunday on which Lender is open for business in New York and London and dealing
in offshore dollars (a “LIBOR Banking Day”). The last day of the Interest Period
and the actual number of days during the Interest Period will be determined by
Lender using the practices of the London inter-bank market. Absent manifest
error, the Lender’s certificate to the Borrower stating the LIBOR Rate for each
Interest Period shall be conclusive.

The “LIBOR Margin” shall mean 2.00% from March 10, 2008 through March 31, 2009,
After March 31, 2009, “LIBOR Margin” shall be based on the Borrower’s ratio of
“Debt” (as defined in the Loan Agreement (as defined below)) to “EBITDA” (as
defined in the Loan Agreement), and is the applicable annual rate of interest
shown in the Performance Pricing Grid set forth below.

The rate at which interest shall accrue under this Note may change immediately
upon any change at the commencement of each Interest Period (if the London
Inter-Bank Offered Rate has changed) and/or upon any change in the LIBOR Margin.

 

2



--------------------------------------------------------------------------------

If the LIBOR Rate is discontinued or unavailable, interest on the outstanding
principal balance shall accrue at the “Prime Rate” (as hereafter defined) plus
the applicable “Prime Margin” (as defined below). The “Prime Rate” is a
fluctuating rate announced by the Lender from time to time, in the Lender’s sole
discretion, as the Lender’s Prime Rate. Changes in the Prime Rate will be
effective, without prior notice, as of the date any change is announced. The
Prime Rate is a reference rate only; it is not necessarily the most favorable
rate of interest that the Lender charges to any borrower or class of borrowers.
The “Prime Margin” shall mean 2.25% from March 10, 2008 through March 31, 2009,
After March 31, 2009, “Prime Margin” shall be based on the Borrower’s ratio of
Debt to EBITDA, and is the applicable annual rate of interest shown in the
Performance Pricing Grid set forth below.

Performance Pricing Grid means the following table (applicable after March 31,
2009):

 

     Level 1     Level 2     Level 3     Level 4  

Debt/ EBITDA

   Ratio >2.50x     2.50 > Ratio
>2.25  
    2.25 > Ratio
> 1.00  
    Ratio < 1.00x  

LIBOR +

   1.75 %   1.50 %   1.25 %   1.00 %

Prime Rate +

   2.00 %   1.75 %   1.50 %   1.25 %

All interest payable under the terms of this Note shall be calculated by
applying a daily interest rate, determined by multiplying the outstanding
principal balance by the applicable annual interest rate and dividing the
resulting product by 360, to the actual number of days principal is
outstanding.”

 

3. Reaffirmation of terms; no offsets or defenses. Except as modified by this
Third Amendment, the Revolving Note remains in full force and effect and
unmodified. Borrower warrants and represents that it has no offsets or defenses
to its obligations under the Revolving Note, as modified by this Third
Amendment.

 

4.

Confession of judgment. The Borrower hereby appoints or reappoints (as the case
may be) Joseph P. Corish and Jennifer A. Brust, and each of them, as the
Borrower’s true and lawful attorney-in-fact, for the Borrower, in the Borrower’s
name, place and stead, to confess judgment against the Borrower, following the
occurrence of an Event of Default, in the office of the Clerk of the Circuit
Court of Montgomery County, Maryland, for the outstanding principal balance
owing under the Revolving Note, as amended hereby, together with interest, late
payment charges, court costs, and attorneys fees of Fifteen Percent (15%) of the
then outstanding principal balance, hereby ratifying and confirming the acts of
said attorney-in-fact as if done by the Borrower. Notwithstanding the amount
confessed for attorneys fees, Lender agrees that enforcement of the judgment for
such attorneys fees so confessed shall not exceed the amount of fees and
expenses actually charged by counsel for Lender for services rendered by counsel
in connection with the confession of such judgment and the collection of the
sums owing by Borrower to Lender. The Borrower consents to immediate execution
of any such confessed judgment

 

3



--------------------------------------------------------------------------------

 

and waives the benefit of any exemption laws. Any provisions set forth hereafter
regarding arbitration of disputes between the Borrower and the Lender shall not
be deemed to limit Lender’s right to have the attorneys-in-fact named in this
paragraph confess judgment against the Borrower in favor of the Lender following
the occurrence of an Event of Default.

 

5. Arbitration. Provisions of the Loan Agreement specifying that certain
disputes between the Borrower and the Lender shall be resolved by binding
arbitration are incorporated by reference into the Revolving Note as modified by
this Third Amendment and shall have the same force and effect as if fully set
forth in the Revolving Note as modified by this Third Amendment.

 

6. Lender consent. Lender has executed this Third Amendment for the sole purpose
of evidencing its consent hereto, and not for the purpose of becoming liable on
the Revolving Note as a co-maker, endorser or guarantor.

(Signatures and Notary Acknowledgments on following pages)

(SIGNATURES AND NOTARY ACKNOWLEDGMENTS ON FOLLOWING PAGES)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Fourth
Amendment under seal as of the day and year first hereinabove set forth.

 

EFJ, INC., a Delaware corporation By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:  
Jana Ahlfinger Bell   Title:   Chief Financial Officer  

State of Texas                     )

County of Dallas                 ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

E. F. JOHNSON COMPANY, a Minnesota corporation By:   /S/ Jana Ahlfinger Bell  
(SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer  

State of Texas                     )

County of Dallas                 ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

5



--------------------------------------------------------------------------------

TRANSCRYPT INTERNATIONAL, INC.,

a Delaware corporation

By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:   Jana Ahlfinger Bell   Title:  
Chief Financial Officer  

State of Texas                     )

County of Dallas                 ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

3e TECHNOLOGIES INTERNATIONAL, INC.,

a Maryland Corporation

By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:   Jana Ahlfinger Bell   Title:  
Chief Financial Officer  

State of Texas                     )

County of Dallas                 ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

6



--------------------------------------------------------------------------------

BANK OF AMERICA   By:   /s/ Michael J. Landini   (SEAL) Name:   Michael J.
Landini   Title:   Senior Vice President  

State of                             )

County of                          ) To Wit:

Acknowledged before me by Michael J. Landini as Senior Vice President of Bank of
America, N.A., this 11th day of March, 2008.

 

[SEAL]                 Notary Public

My commission expires:

My registration number:

 

7